PER CURIAM.
Certiorari was granted to review the dismissal by the Court of Special Appeals in an unreported opinion of an appeal by Petitioner from the Orphans’ Court of Montgomery County. On April 10, 1989, that court had granted “summary judgment” dismissing Petitioner’s caveat. Petitioner moved to alter or amend the judgment on April 20, 1989. That motion was denied on May 23, 1989. Petitioner appealed on June 21, 1989. The Court of Special Appeals dismissed the appeal because Title 2 of the Maryland Rules does not apply to orphans’ courts.
The order for appeal, however, was timely as to the denial of the motion to alter or amend, but the scope of review is limited to an abuse of discretion in declining to alter or amend. See Walbert v. Walbert, 310 Md. 657, 531 A.2d 291 (1987); Owen v. Freeman, 279 Md. 241, 367 A.2d 1245 (1977); First Federated Commodity Trust Corp. v. Commissioner of Securities, 272 Md. 329, 322 A.2d 539 (1974).
JUDGMENT OF THE COURT OF SPECIAL APPEALS REVERSED. CASE REMANDED TO THAT COURT FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION. COSTS IN THIS COURT AND IN THE COURT OF SPECIAL APPEALS TO ABIDE THE RESULT.